20-399-cr
     United States v. Ruffin

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
     PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A
     SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
     (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A
     SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
     REPRESENTED BY COUNSEL.

 1         At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
 3   City of New York, on the 8th day of February, two thousand twenty-one.
 4
 5           PRESENT: AMALYA L. KEARSE,
 6                            PIERRE N. LEVAL,
 7                            RAYMOND J. LOHIER, JR.,
 8                                    Circuit Judges.
 9           ------------------------------------------------------------------
10           UNITED STATES OF AMERICA,
11
12                             Appellee,
13
14                     v.                                                         No. 20-399-cr
15
16           EARNEST RUFFIN,
17
18                            Defendant-Appellant.
19           ------------------------------------------------------------------
20
21
22
 1         FOR DEFENDANT-APPELLANT:                      MELISSA A. TUOHEY, Assistant
 2                                                       Federal Public Defender, for
 3                                                       Lisa A. Peebles, Federal Public
 4                                                       Defender, Syracuse, NY
 5
 6         FOR APPELLEE:                                 RAJIT S. DOSANJH, Assistant
 7                                                       United States Attorney, for
 8                                                       Grant C. Jaquith, United States
 9                                                       Attorney for the Northern
10                                                       District of New York,
11                                                       Syracuse, NY

12

13         Appeal from a judgment of the United States District Court for the

14   Northern District of New York (Thomas J. McAvoy, Judge).

15         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

16   AND DECREED that the judgment of the District Court is AFFIRMED in part

17   and VACATED and REMANDED in part.

18         Defendant-Appellant Earnest Ruffin appeals from a judgment of

19   conviction entered by the District Court (McAvoy, J.) following a jury trial in

20   which Ruffin was found guilty of possession of a firearm and ammunition as a

21   felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). The District Court

22   sentenced Ruffin principally to a sixty-three-month term of imprisonment to run



                                               2
 1   consecutively to the undischarged portion of Ruffin’s fifteen-year state court

 2   sentence for conduct arising from the same incident. On appeal, Ruffin

 3   challenges the District Court’s order denying his motion to suppress evidence, as

 4   well as the procedural reasonableness of his sentence. We assume the parties’

 5   familiarity with the underlying facts and prior record of proceedings, to which

 6   we refer only as necessary to explain our decision to affirm in part and vacate

 7   and remand in part.

 8         1. Motion to Suppress Evidence

 9         We first consider the District Court’s denial of Ruffin’s motion to suppress

10   evidence. We review the District Court’s “factual findings for clear error,

11   viewing the evidence in the light most favorable to the government.” United

12   States v. Worjloh, 546 F.3d 104, 108 (2d Cir. 2008). “The district court’s legal

13   conclusions are reviewed de novo.” Id. Following Ruffin’s arrest, police officers

14   searched his bag on the scene and found two firearms and ammunition. The

15   officers then brought the bag to the police barracks and conducted another

16   search. Ruffin moved to suppress the firearms and ammunition, arguing that the

17   search of his bag violated the Fourth Amendment.


                                               3
 1         We agree with the District Court that the firearms and ammunition found

 2   in Ruffin’s bag would inevitably have been discovered as part of a valid

 3   inventory search of the bag conducted at the police barracks subsequent to

 4   Ruffin’s lawful arrest. See United States v. Mendez, 315 F.3d 132, 137–38 (2d Cir.

 5   2002). To properly invoke the inevitable discovery exception in the context of an

 6   inventory search, the Government must show that: (1) the police had legitimate

 7   custody over the property being searched; (2) the police conducted the inventory

 8   search pursuant to established procedures; and (3) the inventory procedures

 9   would have inevitably led to the discovery of the challenged evidence. Id. at 138.

10         Ruffin argues that the New York State Police Manual, which sets out the

11   criteria for conducting an inventory search, did not permit the police to take his

12   bag to the barracks. The manual, he points out, provides that officers may

13   conduct an inventory only of the personal property “possessed” or “carried” by a

14   person taken into custody. Ruffin claims that he “neither possessed nor carried

15   th[e] bag when he was taken into custody” and argues that the bag therefore

16   could not permissibly have been the subject of an inventory search. We disagree.

17   Ruffin’s girlfriend, in the 911 call to which the officers were responding, said that


                                               4
 1   Ruffin had broken into her home, that he had a bag with him, and that Ruffin

 2   told her he had a gun in that bag. Trooper Conlon, the first officer to arrive,

 3   testified at the suppression hearing that Ruffin’s girlfriend pointed out to him the

 4   bag Ruffin had been carrying. And Conlon testified that when he arrived, he

 5   saw Ruffin “relatively close up [to that bag]” before moving away. Given all of

 6   the information the officers had at the time of Ruffin’s arrest, the District Court

 7   did not clearly err in finding that Ruffin possessed the bag at the time he was

 8   arrested, and that the police properly took custody of the bag and conducted an

 9   inventory search according to established procedures.

10         We therefore conclude that the firearms and ammunition were properly

11   admitted under the inevitable discovery exception to the exclusionary rule.

12         2. Procedural Reasonableness

13         Ruffin also argues, and the Government agrees, that his 2019 state court

14   conviction should not have been counted as a “prior sentence” for the purpose of

15   determining his criminal history score because the state sentence was based in

16   part on offense conduct that qualifies as “relevant conduct” under the Sentencing




                                               5
 1   Guidelines. 1 We also agree. Ruffin’s 2019 state court conviction was based in

 2   part on the possession of one of the firearms found in the bag that the officers

 3   took, which qualifies as relevant conduct for Ruffin’s federal offense of

 4   conviction. We therefore vacate and remand for resentencing to correct the error

 5   in the calculation of Ruffin’s Guidelines range.

 6         Finally, Ruffin contends that the District Court erred in denying Ruffin’s

 7   request for a concurrent term of imprisonment with custody credit under

 8   U.S.S.G. § 5G1.3(b). 2 We review de novo a district court’s determination as to

 9   which subsection of § 5G1.3 applies, and we review the decision to impose a

10   concurrent or consecutive sentence for abuse of discretion. See United States v.


     1 In the context of determining a defendant’s criminal history category, Section 4A1.1 of
     the Guidelines provides that three points should be added “for each prior sentence of
     imprisonment exceeding one year and one month,” U.S.S.G. § 4A1.1(a), and a “prior
     sentence” is defined as “any sentence previously imposed . . . for conduct not part of the
     instant offense,” U.S.S.G. § 4A1.2. “Conduct that is part of the instant offense means
     conduct that is relevant conduct to the instant offense under the provisions of § 1B1.3,”
     U.S.S.G. § 4A1.2, cmt. n.1, and § 1B1.3 provides that relevant conduct includes “all acts
     and omissions . . . that occurred during the commission of the offense of conviction,”
     U.S.S.G. § 1B1.3(a)(1)(A).
     2 Section 5G1.3(b) provides that a sentence shall be imposed to run concurrently to a

     “term of imprisonment [that] resulted from another offense that is relevant conduct to
     the instant offense of conviction.” U.S.S.G. § 5G1.3(b). Section 5G1.3(d) provides that a
     sentence may be imposed to run concurrently or consecutively in “any other case
     involving an undischarged term of imprisonment.” U.S.S.G. § 5G1.3(d).

                                                 6
 1   Brennan, 395 F.3d 59, 66 (2d Cir. 2005). The District Court did not err in

 2   imposing a sentence to run consecutively with Ruffin’s fifteen-year term of

 3   imprisonment under § 5G1.3(d). Section 5G1.3(b) applies only in cases in which

 4   all of the prior offense is relevant conduct to the instant offense. See U.S.S.G.

 5   § 5G1.3, cmt. n.2. Ruffin was convicted of four charges in state court, only two of

 6   which were “relevant conduct.” The District Court therefore did not abuse its

 7   discretion in ordering the sentences to run consecutively. Because we remand

 8   with respect to the calculation of Ruffin’s criminal history score, however, at the

 9   resentencing the District Court is free to reconsider its imposition of a

10   consecutive sentence.

11         We have considered Ruffin’s remaining arguments and conclude that they

12   are without merit. For the foregoing reasons, the judgment of the District Court

13   is AFFIRMED in part and VACATED and REMANDED in part for further

14   proceedings consistent with this order.

15                                          FOR THE COURT:
16                                          Catherine O’Hagan Wolfe, Clerk of Court




                                               7